Undercofler, Presiding Justice.
Danny W. Pridgen filed a complaint against L. H. Saville seeking specific performance of a contract to sell land. The complaint was dismissed on motion of the defendant. The exception is to that judgment. Held:
" 'A court of equity will not decree the specific performance of a contract for the sale of land unless there *50is a definite and specific statement of the terms of the contract. . . Its terms must be such that neither party can reasonably misunderstand them. It would be inequitable to carry a contract into effect where the court is left to ascertain the intention of the parties by mere guess or conjecture, because it might be guilty of erroneously decreeing what the parties never intended or contemplated.’ Williams v. Manchester Building Supply Co., 213 Ga. 99, 101 (97 SE2d 129); Harris v. Porter’s Social Club, 215 Ga. 687 (2) (113 SE2d 134).” Austin v. Willis, 229 Ga. 193 (190 SE2d 532) (1972).
Submitted May 5, 1976
Decided June 8, 1976.
Julón Murray, for appellant.
Jack C. Bell, for appellee.
The contract sought to be enforced in this complaint provided that the purchaser would pay 29% of the price of the surveyed property by August 1 but does not provide how the balance of the purchase price is to be paid.

Judgment affirmed.


All the Justices concur.